         Case 1:18-cr-00339-PAC Document 315
                                         314 Filed 06/19/20
                                                    06/18/20 Page 1 of 1
                                          U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     June 18, 2020

BY ECF

The Honorable Paul A. Crotty
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Dwight Forde, 18 Cr. 339 (PAC)

Dear Judge Crotty:

        The Government respectfully submits this letter on behalf of both parties, pursuant to the
Court’s order dated June 18, 2020 (Dkt. No. 313), to jointly propose that any pretrial motions that
the defendant wishes to make be filed on or before July 6, 2020; that the Government’s response
be due on or before July 20, 2020; and that the defendant’s reply, if any, be filed on or before
July 27, 2020.

                                                     Respectfully submitted,
    6-19-2020
    The proposed briefing
    schedule is adopted.
                                                     GEOFFREY S. BERMAN
    SO ORDERED.                                      United States Attorney for the
                                                     Southern District of New York


                                                 By: __________________________
                                                     Nicholas W. Chiuchiolo
                                                     Robert B. Sobelman
                                                     Assistant United States Attorneys
                                                     (212) 637-1247/2616

Cc: Matthew D. Myers, Esq. (by ECF)
